Title: Alexander H. Stevens to Thomas Jefferson, 10 August 1813
From: Stevens, Alexander H.
To: Jefferson, Thomas


          Sir,

Washington
10 August
1813.
          I have the honor here with
to forward you Two or three publications which I brought with me from
Paris.
They were placed in my hands by
Mr Warden in Jany last Since which time I have been
making the best of my way to this Capital. Hoping they may safely reach
Monticello & find you in health
			 &
happiness I am with the greatest respect Your
very obedient & 
          humble
ServantAlexr H. Stevens
        